United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                       August 12, 2008

                                            Before

                               JOEL M. FLAUM, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

No. 05-2747

MATTHEW E. WRINKLES,                                 Appeal from the United States District
    Petitioner-Appellant,                            Court for the Southern District of
                                                     Indiana, Indianapolis Division.
              v.
                                                     No. 01 C 1668
                           1
ED BUSS, Superintendent,
     Respondent-Appellee.                            John Daniel Tinder,
                                                     Judge.

                                          ORDER

        The slip opinion issued in the above-entitled cause on August 12, 2008, is amended
as follows:

       Page 1, first paragraph, line 2, insert “County” after “Vanderburgh”.




       1
         Ed Buss, who became superintendent of the Indiana State Prison after this appeal was
filed, has been substituted for Daniel McBride as the appellee. See Fed. R. App. P. 43 (c)(2).